Order entered March 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00675-CV

                    LORENZO & GWENDOLYN SPRATT, Appellants

                                               V.

                         ONE WEST BANK, FSB, ET AL, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15601

                                           ORDER
       Before the Court is appellants’ March 11, 2013 motion to extend time to file

reconsideration and request for reconsideration of dismissing appeal. The opinion in this case

issued on January 18, 2013. Thus, a motion for rehearing was due on February 2, 2103. See

TEX. R. APP. P.49.1. Under the rules of appellate procedure, any extension of time for filing a

motion for rehearing was due no later than fifteen days after the last date for filing the motion.

TEX. R. APP. P. 49.8. Because appellants’ motion was not filed on or before February 19, 2013,

it was not timely. We DENY appellants’ motion.


                                                      /s/   MARY MURPHY
                                                            JUSTICE